Application by defendant to the Presiding Justice, pursuant to statute (Code Crim. Pro., § 520, subd. 1), for leave to appeal to the Court of Appeals from an order of this court dated June 19, 1961, affirming a judgment of the County Court, Westchester County, rendered November 16, 1959, convicting him, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to serve a term of 8 to 10 years. The application is granted by Presiding Justice Nolan, who certifies that a question of law is involved which ought to be reviewed by the Court of Appeals.